DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 21- 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (U.S. Patent No. 3,513,757) in view of Cromwell (U.S. Patent No. 5,624,398).
	Regarding claim 1: Frank discloses a folding unit to fold cardboard blanks having an end panel, a corner panel and a side panel (Fig. 1; via blank with panels B), said folding unit “independently of the end panel folding element” about at least one axis, see for example (Fig. 6; via 153 moves about an independently different axis), to place a straight edge of said guiding plate substantially parallel to said second axis (Figs. 5 & 6; via straight edge of 153, substantially parallel to the axis of 156) such that said straight edge runs on or close to a crease line between the side panel and the bottom panel (via straight edge of 153 is close to a crease line between the side and bottom panels) and to initiate folding the corner panel about an axis that is substantially parallel to said second axis (via 153 folds the corner panel substantially parallel to the axis of 156); wherein said at least one axis is an axis of a third hinge running at an angle of about 0 to 60 degrees with respect to said first axis, see for example (Figs. 6-8; via pivotal panel 153 is being hinged/pivoted about its axis; column 8, lines 22-26);
	Frank does not disclose the amended claim of having the guiding plate actuable to move independently of the end panel folding element, while the end panel folding element remains stationary.  While Frank indeed suggest the use of corner folding plate or guiding plate actuable to move independently as set forth above, missing the independent movement to be while the end panel folding elements of the other flaps to remain stationary.  However, Cromwell discloses similar device with the use of corner folding elements to be operated independently and separate from the other side folding flaps, while the end folding elements remaining stationary at some 
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified and/or substituted Frank’s corner folding plate by another to operate independently from the other side plates, as suggested by Cromwell, in order to gain more control of folding the corner portions over the fold lines, while forming bulk material box (column 2, lines 49-58).
Further, In respect to the claimed at least one axis is an axis of a third hinge running at an angle of about 0 to 60 degrees with respect to said first axis, in case applicant not satisfied that Frank disclose such claimed range, the following is noted;
It would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Frank’s axis of the corner panel to be running at an angle of about 0 to 60 degrees with respect to the first axis of the panel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233;

	Regarding claim 3: Frank discloses that at least one axis is an actual axis of said third hinge, which runs at an angle of about 40 to 50 degrees with respect to said first axis, see for example (Figs. 6-8; via actual axis of 153; column 8, lines 22-26);
	Regarding claim 4: wherein said at least one axis is a virtual axis of movement of said guiding plate provided by one or more hinges (via virtual axis of 153; column 8, lines 25-30, 
	Regarding claim 5: Frank discloses the guiding plate is actuable to move about one further axis, said further axis substantially parallel to said first axis or to said second axis, see for example (Fig. 6; via axis of rotation of guide plate 153);
	Regarding claim 6: Frank discloses that the guiding plate is actuable to move about two axes, one of the two axes at least substantially parallel to said first axis and another one of the two axes at least substantially parallel to said second axis, see for example (Fig. 6; via movement of guide plate 153; column 8, lines 22-30);
	Regarding claim 7: Frank discloses the guiding plate substantially has the form of a quarter disk having a rounded tip shaped to make smooth contact with a corner panel to be folded (via rounded outer edge of plate 153);
	Regarding claim 8: Frank discloses that the guiding plate comprises: - a flat surface (via flat surface of plate 153), which in an end position of the movement of the guiding plate about said at least one axis will form a plane forming an angle of about 45 to 90 degrees with the plane of a bottom panel or top panel positioned on respectively at the folding unit; 
	Regarding claim 9: Frank discloses that the guiding plate comprises a least one of: - a flat surface (via flat surface of the guide plate 153), which in an end position of the movement of the guiding plate about said at least one axis will form a plane forming an angle of about 60 to 80 degrees with the plane of a bottom panel or top panel positioned on respectively at the folding unit;

	Regarding claim 11: Frank discloses that wherein said end panel folding element comprises a panel fixing element, in particular a suction cup, for fixing an end panel of a cardboard blank (Fig. 2; via vacuum ports 52; column 5, lines 65-70);
	Regarding claims 21 & 25: Frank discloses a first actuator communicatively coupled to said end panel folding element to pivot said end panel folding element about said first axis; a second actuator communicatively coupled to said side panel folding element to pivot said side panel folding element about said second axis; and a third actuator communicatively coupled to said corner panel folding element to move said guiding plate about said at least one axis, see for example (Figs. 2 & 3; via the shown pneumatic cylinders & mechanical parts by each panel);
	Regarding claims 22 & 24: Frank discloses the guiding plate is further actuable to rotate about a fourth axis, said fourth axis substantially perpendicular to said third axis (via pivoting axis of plate 153 is being different and separate from other panel’s axis);
	Regarding claims 23 & 26: Frank discloses that the guiding plate has substantially a shape of a quarter circle with rounded corners and an upper edge formed by said straight edge of said guiding plate (Fig. 6; via plate 153 with rounded corner).	
Regarding claim 27: Frank may not be clear regarding the claimed all three axis of the first, second, and the at least one axis to be fixed within a common plane.  However, Frank clearly suggest the claimed three axis for each of the guide plate of the corner folding panel and each of the other side panel folding elements (Figs. 5-6; via 153, 151 & 156);

Further, Frank’s indeed discloses a kind of arcuate pivotal movement of the corner folding plate 153, as a result of movement of shaped cam and cam follower, see for example (Fig. 8; via cam 155 and follower 154; column 8, lines 24-40; “Each flap folder 153 is pivoted for arcuate movement about an axis…effected, directly by the rotation of the associated panel folder, by the camming action between a cam followed 154 attached to flap folder and a serpentine cam 155”);

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 21-27 have been considered but are moot because the arguments do not apply to the combination of references as being used in the current rejection.
In light of the previously conducted interview dated on 12/28/20250 and the filed remarks of 01/29/2021, the previously filed 112 rejection regarding the claimed corner plates to be “independently” operated in respect to the end panel folding element, has been withdrawn as such matter was supported on the filed applicant’s drawings Figs. 4-6; via corner folding plate 68 is operating while the other side folding plates 32 & 36 are being stationary.


The office as set forth above believes that ‘757 indeed at some point the rotational axis of the corner flap 153 is within the range if 0-60 degrees in respect to the other axis of rotational flaps 151 and/or 156, see for example (Fig. 8; via cam 155 and follower 154; column 8, lines 24-40; “Each flap folder 153 is pivoted for arcuate movement about an axis…effected, directly by the rotation of the associated panel folder, by the camming action between a cam followed 154 attached to flap folder and a serpentine cam 155”), while the shape of the cam 155 is curved.  Therefore, at some point of the rotating the corner folding palate 153 will be rotating around axis angled between 0-60 degrees in respect to the other axis of the folding members 151/156.  Further, the office pointed out that such arrangement of parts and angles would be nothing more than a matter of design choice to be made to re-arrange parts as needed;

Further, the office believes that as ‘757 clearly shows all the claimed elements along with the different axis orientations for the folders in respect to the axis of the guiding plate.  Having the exact orientation of the folding element’s axis to be between 0-60 degrees in respect to the axis of the guiding plate, is a matter of engineer design choice and/or matter of rearranging parts.  Since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. (See above 103 rejection);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art at the PTO-892 shows the use of different folding plates for container’s sides and corners, while being operated independently.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731